UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2013 (August 8, 2013) NORFOLK SOUTHERN CORPORATION (Exact Name of Registrant as Specified in its Charter) Virginia 1-8339 52-1188014 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Three Commercial Place Norfolk, Virginia 23510-9241 (Address of principal executive offices) (757) 629-2680 (Registrant’s telephone number, including area code) No Change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events This Current Report on Form 8-K (this “Report”) is filed for the purpose of incorporating the contents of this Report in the Registration Statement on Form S-3 (No. 333-179569) (the “Registration Statement”) and filing the attached Exhibit No. 12.1 as an exhibit to the Registration Statement. Item 9.01. Financial Statements and Exhibits (d) Exhibits The following exhibit is filed as part of this Report: Exhibit Number Description Computation of Ratio of Earnings to Fixed Charges for the six-month period ended June 30, 2013 and each of the five fiscal years in the five-year period ended December 31, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORFOLK SOUTHERN CORPORATION (Registrant) By: /s/ Howard D. McFadden Name: Howard D. McFadden Title: Corporate Secretary Date: August 8, 2013 EXHIBIT INDEX Exhibit Number Description Computation of Ratio of Earnings to Fixed Charges for the six-month period ended June 30, 2013 and each of the five fiscal years in the five-year period ended December 31, 2012.
